                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY FINANCE,              :     CIVIL ACTION NO. 3:18-cv-01708-VLB
INC., f/k/a MACQUARIE EQUIPMENT             :
FINANCE, INC., f/k/a MACQUARIE              :
EQUIPMENT FINANCE, LLC,                     :
                                            :
                   Plaintiff,               :
                                            :
            vs.                             :
                                            :
GARETT ALAN NEFF a/k/a GARY NEFF,           :     July 26, 2019
JOHN MARK SCHMID,                           :
and DAVID KARL SCHMID,                      :
                                            :
                   Defendants,              :


 DEFENDANTS’ LOCAL RULE 56(a)(1) STATEMENT OF MATERIAL FACTS AS TO WHICH
 THE DEFENDANTS CONTEND THERE IS NO GENUINE ISSUE TO BE TRIED IN SUPPORT
          OF DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

      In compliance with D. Conn. L. Civ. R. 56(a)(1) and in support of their Defendants’

Motion For Partial Summary Judgment, the defendants Garett Neff (“Neff”), John

Schmid (“J. Schmid”), and David Schmid (“D. Schmid” and, collectively with Neff and J.

Schmid, the “Defendants”) submit this statement of each material fact as to which they

contend there is no genuine issue to be tried:

      1.    The Defendants are individuals with home addresses in the State of

Connecticut. Complaint (ECF Doc. No. 1, ¶¶ 2-4, a true and correct copy of which is

annexed hereto as Exhibit 2); Defendants’ Answer And Affirmative Defenses To The

Complaint (ECF Doc. No. 24, ¶¶ 2-4; hereinafter, the “Answer,” a true and correct copy

of which is annexed hereto as Exhibit 3).

      2.    The Defendants are members of Garage Media, LLC (“GMCT”), a

                                            1
Connecticut limited liability company that was formed on or about January 15, 2009.

Declaration of Garett Neff In Support Defendants’ Motion For Partial Summary

Judgment, ¶ 2 (hereinafter, the “Neff Declaration”; annexed hereto as Exhibit 4).

       3.   GMCT is the sole member of Garage Media NY LLC (“GMNY”), a New York

limited liability company that was formed on or about October 5, 2010. Neff Declaration,

¶ 3.

       4.   On October 26, 2010, GMCT, GMNY, the Defendants, the Plaintiff and

certain other parties entered and/or executed the following agreements and documents:

       a.   GMNY and CBS Outdoor Media (“CBS”) entered into a Display Agreement

dated as October 26, 2010. The Port Authority of New York and New Jersey (the “Port”)

agreed to and acknowledged the Display Agreement. Display Agreement, p. 14 (a true

and correct copy of which is annexed hereto as Exhibit 5). As recited in the Display

Agreement, CBS and the Port had earlier entered into a Permit Agreement dated May 20,

1996 (as amended, the “Permit Agreement”), pursuant to which CBS was given

permission by the Port to install and operate an outdoor advertising sign on the exterior

of the Port Bus Terminal (the “PA Terminal”) in New York City. Id. at p. 1. The Permit

Agreement granted CBS the right to license its rights to a third party with the prior

approval of the Port. Id. Pursuant to the Display Agreement, CBS licensed its rights

under the Permit Agreement to GMNY for the purpose of granting GMNY the right to

install a Mediamesh digital sign (the “Sign”) on the PA Terminal. Id.

       b.   GMNY, GMCT, A2a Media, Inc., GKD-USA Inc. (“GKD”) and the Plaintiff

entered into an Equipment Purchase Agreement, a true and correct copy of which is

annexed hereto as Exhibit 6, pursuant to which, among other things, GKD agreed to sell
                                            2
and construct the Sign. Exhibit A-1 to the Equipment Purchase Agreement (page 22 of

28 of the Equipment Purchase Agreement) provides that the total purchase price of the

Sign is $6,026,000.00.

      c.    In order to finance the purchase and installation of the Sign, on October 26,

2010, GMNY entered into that certain Lease No. 001, dated October 26, 2010 (the “Lease

Agreement”), with the Plaintiff. Exhibit 2, ¶ 8 and Exhibit A; Exhibit 3, ¶ 8. In paragraph

22 of the Lease Agreement, GMNY granted the Plaintiff a security interest in all of its

assets and property of any kind or nature whatsoever as security for its obligations

under the Lease Agreement.

      d.    In connection with the execution of the Lease Agreement, the Defendants

signed the Guaranty which is annexed to the Exhibit 2 as Exhibit F.

      e.    Also in connection with the execution of the Lease Agreement, GMCT

entered into a guaranty of all of GMNY’s obligations under the Lease Agreement, a true

and correct copy of which is annexed hereto as Exhibit 7.

      f.    Also in connection with the execution of the Lease Agreement, to secure

its obligations under the Lease Agreement, GMCT entered into a Pledge and Security

Agreement, a true and correct copy of which is annexed hereto as Exhibit 8, pursuant to

which it, among other things, granted Macquarie Equipment Finance, LLC (“Macquarie”)

a lien on, security interest in, and right of setoff against, among other property, general

intangibles and “all of the stock, shares, membership interests, partnership interests

and other equity ownership interests in [GMNY] now or hereafter held by [GMCT]

(collectively, the “Ownership Interests”) and all of [GMCT]’s rights to participate in the

management of [GMNY], [and] all rights, privileges, authority and powers of [GMCT] as
                                            3
owner or holder of Ownership Interests in [GMNY] . . . .” Exhibit 8, section 2, at pp. 3-5.

      g.     Also in connection with the execution of the Lease Agreement, GMCT

executed an Equity Power document, pledging its ownership interest in GMNY, a true

and correct copy of which is annexed hereto as Exhibit 9.

      h.     Also in connection with the execution of the Lease Agreement, the

Defendants entered into a Pledge Agreement, a true and correct copy of which is

annexed hereto as Exhibit 10, pursuant to which they, among other things, granted

Macquarie a lien on, security interest in, and right of setoff against, among other

property, “all of the stock, shares, membership interests, partnership interests and

other equity ownership interests in [GMCT] now or hereafter held by [the Defendants]

(collectively, the “Ownership Interests”) and all of [the Defendants]’ rights to participate

in the management of [GMCT], [and] all rights, privileges, authority and powers of [the

Defendants] as owner or holder of Ownership Interests in [GMCT] . . . .” Exhibit 10,

section 2, pp. 2-3.

      i.     Also in connection with the execution of the Lease Agreement, the

Defendants executed Equity Power documents, pledging their ownership interests in

GMCT, which pledge was retained by Macquarie, true and correct copies of which are

annexed hereto as Exhibit 11.

      5.     At various dates after October 26, 2010, the Lease Agreement was

amended by the following (the Lease Agreement, as amended, the “Lease Documents”):

      a.     Amendment No. 1 dated June 13, 2010.

      b.     Amendment No. 2 dated July 28, 2011 ("Amendment 2").

      c.     Amendment No. 3 dated September 1, 2012.
                                             4
      d.     Amendment dated as of March 31, 2013 ("Amendment 4").

Exhibit 2, ¶ 9 and Exhibit B, C, D, and E; Exhibit 3, ¶ 9.

      6.     Pursuant to Amendment 2, in total GMNY borrowed $7,041,952.00 from the

Plaintiff, $1,050,000.00 of which was used to fund a security deposit to secure GMNY’s

obligations to the Plaintiff. Exhibit C to Exhibit 2, ¶ A at p. 1; Neff Declaration ¶ 5.

      7.     GMNY made payments to the Plaintiff under the Lease Documents totalling

$5,522,724.81. Approximately $490,141.82 of this amount was on account of sales taxes

paid over by the Plaintiff to the applicable government entities. In addition, the Plaintiff

applied the $1,050,000.00 security deposit to GMNY’s obligations under the Lease

Documents. Neff Declaration ¶ 6.

      8.     On its federal and state tax returns, GMNY treated the Lease Documents as

a financing arrangement, in that it included the Sign as an asset on its balance sheet,

included the amount due under the Lease Documents as a liability on its balance sheet,

and claimed deprecation with respect to the Sign. GMNY provided copies of its federal

and state tax returns to the Plaintiff. Neff Declaration ¶ 7.

      9.     In August 2010, prior to the closing on the Lease Documents on October

26, 2010, Patty Margin, an employee of the Plaintiff, advised GMNY that state and local

sales taxes on the transaction were payable on the monthly payment to be made under

the Lease Documents, rather than in a lump sum at the time of the purchase of the sign.

Neff Declaration ¶8; Margin E-mail Dated August 30, 2010, annexed as Exhibit 12.

      10.    The Plaintiff sometimes used the same master agreement for both true

lease and financing transactions. Depending on whether a particular transaction was a

true lease or a financing, not all of the provisions of the Plaintiff’s master agreement
                                               5
were applicable; for example, in a finance transaction, the residual value, fair market

value, and transfer of equipment component of Lessor’s return are not applicable. John

Zimmeth deposition, at 80-83, annexed as Exhibit 13.

      11.    While in its Complaint the Plaintiff alleges that $8,302,118.35 is owed by the

Defendants under the Lease Documents, Exhibit 2 at ¶ 16, in its internal records and

communications the Plaintiff recognized that its net exposure was between $3.8 million

and $3.9 million at various times in 2018. E-mail from Jasbir Aulakh to Mike Przytakoski

dated January 12, 2018, annexed hereto as Exhibit 14;1 Plaintiff internal write off memo,

annexed hereto as Exhibit 15. Edward Kitchen, the workout person assigned to the

GMNY account, designated by the Plaintiff as a 30(b)(6) witness and identified as a

person with knowledge regarding the claims made in the Complaint in responses to

interrogatories, was able to give essentially no explanation of the amount that the

Plaintiff claims is owed by GMNY beyond the approximately $3.8 figure stated in the

foregoing documents when questioned at his deposition.                  Edward J. Kitchen

Deposition, at pp. 36-39, annexed hereto as Exhibit 16.

      12.    The Sign went “live” on June 10, 2010. In July, 2011, the first of a long

series of system failures with the Sign occurred. The Sign has experienced dozens of

significant technical problems and system failures. Based on, among other reasons,

these system failures, design issues, and increasing competition in the New York City

advertising sign market, GMNY was unable to earn sufficient sums from selling

advertising on the Sign to service the debt due the Plaintiff and cover operating costs.


1
  While Exhibit 13 is labeled “CONFIDENTIAL,” counsel for the Plaintiff advised the undersigned
that Huntington has withdrawn the “CONFIDENTIAL” designation as to Exhibit 13.
                                              6
Since February, 2015, GMNY has made four payments to the Plaintiff under the Lease

Documents. Neff Declaration ¶ 9.

      13.    Between February, 2015, and October 2, 2018, the Plaintiff did not send a

written notice to GMNY that GMNY had failed to pay any Rental Payment (as defined in

the Lease Documents) or other amount due under the Lease Documents.                        Neff

Declaration ¶10.

      14.    Monthly invoices that the Plaintiff sent to GMNY from October, 2015

through March, 2018, did not include any amount due for late or default interest. Neff

Declaration ¶ 11.

      15.    An aging report that the Plaintiff sent to GMNY in March, 2016, did not

include any amount due for late or default interest. Neff Declaration ¶ 12.

      16.    Prior to October 2, 2018, the Plaintiff never made a demand for payment of

late or default interest and never gave GMNY any indication or notice that the Plaintiff

asserted that default or late interest was due or accruing. Neff Declaration ¶ 13.

      17.    Until October 2, 2018, the Plaintiff never notified GMNY of the occurrence of

an Event of Default under the Lease Documents or sought to exercise it remedies under

Paragraph 18 of the Lease Agreement. Neff Declaration ¶ 14.

      18.    The Lease Agreement provides, at paragraph 23, that “Unless [GMNY] has

the right to acquire [the Plaintiff’s] interest in the Equipment at the end of the Term for

nominal or no additional consideration, the parties intend this [Lease Agreement] to be

a true lease and not one intended merely for security.” Exhibit A to Exhibit 2, at p. 9.

      19.    Pursuant paragraph 6(b) of the Lease Agreement, as amended by

Amendment 4, “at the end of the Renewal Term, this [Lease Agreement] will terminate
                                             7
and [GMNY]2 will be entitled to [the Plaintiff’s] interest in the Equipment for $1.” Exhibit

E to Exhibit 2, at p. 2.

       20.    The law of the state of New York governs the Lease Documents. Exhibit A

to Exhibit 2, at ¶ 34, p. 10.

       21.    The Lease Agreement provides that it is “is noncancelable during its

Term….” Exhibit A to Exhibit 2, at ¶ 5, p. 3.

       22.    Paragraph 18(d) of the Lease Agreement provides:

              If an Event of Default is continuing, … [the Plaintiff] may in its
              absolute discretion and with notice to [GMNY] exercise any
              one or more of these remedies:
              …
               (d) Require [GMNY] to pay the Lessor's Return, calculated by
              [the Plaintiff] as of the date of [the Plaintiff’s] demand, and
              upon [the Plaintiff’s] full receipt of the Lessor's Return as a
              result of [the Plaintiff’s] demand under this section, plus all
              other amounts outstanding under this Lease, this Lease will
              terminate and [the Plaintiff] will transfer to [GMNY] any
              Equipment still in [GMNY’s] possession.

Exhibit A to Exhibit 2, at p. 7.

       23.    Paragraph 19 of the Lease Agreement provides:

              Lessor’s Return. Lessor may become entitled to the Lessor’s
              Return, which shall be Lessor’s anticipated benefit of its
              bargain and profit from this Lease transaction (to which it will
              specifically be entitled). The Lessor’s Return, as stipulated to
              herein, includes amounts attributed by the parties to (and a
              loss to Lessor upon a Loss or Event of Default is dependent in
              part upon) unpaid Rental Payments to become due, the
              original cost of the Equipment and Soft Cost Items to Lessor,
              the unrealized anticipated value of the Equipment to Lessor,
              [and] the future observance by Lessee of its nonrental Lease
              obligations for the benefit of Lessor.

2
  See footnote 5 in the Defendant’s Memorandum of Law in Support of Motion for Partial
Summary Judgment discussing the scrivener’s error in paragraph 6(b) of the Lease Agreement,
as amended by Amendment 4.
                                                8
Exhibit A to Exhibit 2, at p. 8.

      24.    Under the Lease Agreement, GMNY was responsible to pay all taxes,

including state and local sales taxes. Exhibit A to Exhibit 2, at ¶ 7, pp. 4-5.

      25.    Paragraph 25 of the Lease Agreement provides in part: “Late Performance;

Interest Limitations. Amounts due under this Lease that are not paid within 30 days of

their due date will bear interest, payable on demand, at the rate of 12% per year, or such

lesser rate as may be the maximum legal rate, from their due dates.” Exhibit A to

Exhibit 2, at pp. 9-10.

      26.    Paragraph 17 of the Lease Agreement provides in part: “Default. It is an

‘Event of Default’ by Lessee under this Lease if: (a) PAYMENT. Lessee’s failure to pay

any Rental Payments or other amount under this Lease when due continues for 10 days

after notice.” Exhibit A to Exhibit 2, at p. 7.




                                         GARETT ALAN NEFF ALSO KNOWN AS GARY
                                         NEFF, JOHN MARK SCHMID AND
                                         DAVID KARL SCHMID

                                          /s/ Eric A. Henzy
                                         Eric A. Henzy (ct12849)
                                         Christopher H. Blau (ct30120)
                                         Zeisler & Zeisler, P.C.
                                         10 Middle Street, 15th Floor
                                         Bridgeport, CT 06604
                                         Telephone: 203-368-4234
                                         Email: ehenzy@zeislaw.com
                                                 cblau@zeislaw.com




                                                  9
